COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Karen Kristine Silvio v. Jo-Lynn Boggan, Adminitratix of the
                            Estate of Sybil Christine Silvio

Appellate case number:      01-16-00258-CV

Trial court case number:    2016-15418

Trial court:                129th District Court of Harris County

       On March 8, 2016, appellant, Karen Kristine Silvio, filed an emergency motion to
stay pending appeal of eviction. The Court grants the stay of the eviction. The Court
requests that the appellee, Jo-Lynn Boggan, Adminitratix of the Estate of Sybil Christine
Silvio, respond to the emergency motion by no later than ten days from the date of this
order. It is therefore ordered that the response of the appellee, if any, shall be due by
Monday, April 18, 2016.
       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                     Acting individually     Acting for the Court

Date: April 8, 2016